PER CURIAM.
We reverse the Florida Unemployment Appeals Commission’s order denying appellant unemployment benefits. We hold that the record does not support a finding of theft by appellant. The evidence demonstrates that appellant’s conduct did not rise to the level of “wilful or wanton disregard of an employer’s interests_” § 443.036(26)(a), Fla.Stat. (1993); Adams v. Burdines, Inc., 600 So.2d 1233, 1234 (Fla. 3d DCA 1992); Fredericks v. Florida Dept. of Commerce, 323 So.2d 286, 288 (Fla. 2d DCA 1975).
Reversed and remanded.